UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): August 26, Gulf Onshore, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 01-28911 91-1869677 (Commission File Number) (IRS Employer Identification Number) 4310 Wiley Post Rd., Ste. 201, Addison, Texas 75001 Address of principal executive offices) 972-788-4500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry Into a Material Definitive Agreement. Revised and Restated Promissory Note and Security Agreement On June 6, 2008, the Gulf Onshore, Inc. entered into a Stock Purchase Agreement with South Beach Live, Inc., to purchase 100% of the common shares of Curado Energy Resources, Inc.The transaction was closed on June 10, 2008, and the Company issued South Beach a promissory note for $250,000, payable in 1 year at 10% interest, with certain conversion provisions. On August 26, 2008, the Company agreed to revise and restate the promissory note, granting South Beach a security interest in the shares and assets of Curado, and providing for Curado’s guarantee of the Company’s obligation.Gulf Onshore agreed to the requested revision and restatement to obtain South Beach’s agreement that it would not exercise its conversion rights under the original promissory note at prices less than $.25 per share until the note was due. Copies of the Revised and Restated Promissory Note, Security Agreement and Guarantee Agreement are attached hereto. Extension of Roboco Contract On September 2, 2008, Gulf Onshore and Roboco Energy, Inc. agreed to extend the closing date of their contract concerning the Jarvis Dome properties in Anderson Co., Texas to October 13, 2008.The Company agreed to issue Roboco an additional 10,000 shares of restricted common stock as consideration for the extension. Item 3.02 Unregistered Sales of Equity Securities. On August 26, 2008, Gulf Onshore, Inc. issued 490,000 shares of its $.001 par value common stock to South Beach Live,
